       Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 1 of 12



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                   MAY 2 9 2020
 ANTHONY COBB,
                                                                        distrKL^
              Petitioner,

       V.                                              20-CV-496 (JLS)

 JULIE WOLCOTT, Superintendent
 Orleans Correctional Facility,

              Respondent.



                             DECISION AND ORDER


      Pro se petitioner Anthony Cobb, an inmate at Orleans Correctional Facility,

petitioned this Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2241,

seeking immediate release based on the conditions of bis confinement during the

COVID-19 pandemic. See Dkt. 1. Respondent Julie Wolcott moved to convert

Cobb's petition to one brought pursuant to 28 U.S.C. § 2254 and to stay their

response on the merits until after the Court decides the motion to convert. See Dkt.

9. The Court granted Respondent's motion to the extent it sought a stay and

ordered Cobb to respond to the motion to convert. See Dkt. 10. For the following

reasons, the Court now grants Respondent's motion to convert the petition.

                                       FACTS


      Cobb currently is in custody at Orleans Correctional facility ("Orleans")"on

orders held by state authorities." Dkt. 1, at 1 ^1112, 4. He is serving a year-and-a-

balf sentence for a non-violent drug offense. Dkt. 1, at 3; Dkts. 9-2, 9-3. Cobb
        Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 2 of 12



alleges that he has less than three months until his conditional release date. Dkt.

1, at 3, 5.

       Cobb describes Orleans as a "medium security prison" with living conditions

that make it impossible to practice social distancing and make him more likely to

contract COVID-19. Dkt. 1, at 5 ]| 4. For example, Cobb alleges communal sleeping

quarters less than five feet from other inmates, with some inmates in double bunks.

Dkt. 1, at 5 11 4. Dining is communal "within 2 feet of each other" with food served

by fellow prisoners. Dkt. 1, at 5 H 4; Dkt. 1, at 10 H 18. Inmates must use the same

sinks, toilets, and showers with sixty people in a housing unit. Dkt. 1, at 11 H 18.

Cobb alleges that everything in the Department of Corrections and Community

Supervision ("DOCCS"), including all programs, is closed, so that inmates are left in

the housing unit together "24-7." Dkt. 1, at 8 H 12; see also Dkt. 1, at 5 H 5.

       Cobb declares it is inevitable that COVID-19 has, or will, reach his instant

facility, given already confirmed cases in DOCCS. Dkt. 1, at 11 ][ 19. Cobb

maintains he is now facing "[undoubted] grave risk of contracting clearly life

threatening and life taking disease" because of his incarceration. Dkt. 1, at 8 TI 12.

As a result of these conditions, Cobb seeks "immediate release and transferQ to New

York's already existing post-release supervision." Dkt. 1, at 2 ^ 6.

                             PROCEDURAL HISTORY


       Cobb filed his petition on April 24, 2020. Dkt. 1. On that date, he also filed a

motion for a preliminary injunction and to proceed in forma pauperis. Dkts. 2, 3.

On May 14, 2020, Cobb filed a motion for "summary/default judgment"(Dkt. 6), as
       Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 3 of 12



well as a second motion for leave to proceed in forma pauperis with a completed

prison certification section (Dkt. 7). On May 18, 2020, the Court granted him

permission to proceed in forma pauperis and set a briefing schedule ordering

respondent to respond to the petition within five days. Dkts. 8, 4.

      On May 18, 2020, Respondent moved to convert Cobb's petition to one

brought pursuant to Section 2254 and to stay their response on the merits until

after the Court decides the motion to convert. See Dkt. 9. That day, the Court

granted Respondent's motion to the extent it requested a stay and ordered Cobb to

respond to the motion to convert by May 26, 2020. See Dkt. 10. The Court also

cautioned that a decision to convert the petition could affect Cobb's ability to file

another Section 2254 petition and, with that knowledge, asked Cobb to confirm that

he wished to proceed with the petition. See Dkt. 10.

      On May 21, 2020, Cobb submitted another motion for default judgment,

which was filed on May 26, 2020. Dkt. 11. In this filing, Cobb indicates that he

wishes to proceed with his petition under Section 2241. See Dkt. 11, at 4ini 17-18

("[Rjelator...vehemently refuses foreclose or withdraw his guaranteed access to file

a 28 use 2241 and Emergency Motions. THEREFORE, the relator will proceed

with merits of his petition under 2241 and Emergency motions.")




                                    DISCUSSION


      Because Cobb is a pro se petitioner, the Court will "construe [his] pleadings

liberally and interpret them 'to raise the strongest arguments they suggest.'" See
       Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 4 of 12



Wells V. Annucci, No. 19-CV-3841, 2019 WL 2209226, at *1 (S.D.N.Y. May 21, 2019)

(quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474(2d Cir. 2006)).


I.     Respondent's Motion to Convert.

       Respondent moved to convert Cobb's petition under Section 2241 to a petition

pursuant to Section 2254 because relief under Section 2241 is not available to Cobb,

who is in custody under a state-court judgment of conviction. See Dkt. 9; Dkt. 9-1,

at 2   5. In opposing Respondent's motion, Cobb argues that he is not challenging

any "irrelevant state conviction," but instead "directly challenging unconstitutional

prison conditions" under Section 2241. See Dkt. 11, at 10-11. Cobb argues that

habeas corpus is "not a static, narrow, formalistic remedy," and that he is entitled to

relief in light of Respondent's delay in addressing the merits of his petition during

the COVID-19 pandemic. See Dkt. 11, at 7-8.

       A. Habeas Corpus Relief.

       There are three statutes under which an individual in custody may seek a

writ of habeas corpus, two of which are relevant here. Section 2254 applies to "a

person in custody pursuant to the judgment of a State court . . . on the ground that

he is in custody in violation of the Constitution or laws . . . of the United States." 28

U.S.C. § 2254(a). Section 2241 is worded more broadly and extends to a prisoner

who, among other things, is "in custody under . . . the authority of the United

States" or is "in custody in violation of the Constitution or laws .. . of the United

States." See 28 U.S.C. § 2241(c)(1), (3). And Section 2255, which does not apply
       Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 5 of 12



here, allows a "prisoner in custody under sentence of a court established by Act of

Congress"—i.e., a federal prisoner—to attack his sentence. See 28 U.S.C. § 2255(a).

       The Second Circuit has addressed the difference among these provisions. A

person in federal custody may petition for a writ of habeas corpus under Section

2255 or Section 2241, depending on the nature of the challenge: "a federal

prisoner's challenge to the execution of a sentence is properly filed pursuant to

[Section] 2241, rather than Section 2255, because Section 2255 allows a federal

prisoner to challenge only the legality of the original imposition of a sentence." See

James v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002)(citing Chambers v. United States,

106 F.3d 472, 474(2d Cir. 1997)). By contrast. Section 2254 "permits a state

prisoner to file a habeas petition 'on the ground that he is in custody in violation of

the Constitution or laws . . . of the United States.'" Id. at 166-67 (quoting 28 U.S.C.

§ 2254(a)). In other words, a "claim that one is 'in custody' in violation of federal

laws [under Section 2254] is broader than a claim that the imposition of one's

sentence is illegal." Id. at 167.

      The "plain language of the pertinent statutes indicates . . . that a federal

prisoner may challenge the imposition, but not the execution, of a sentence

under Section 2255, while a state prisoner may challenge either the imposition or

the execution of a sentence under Section 2254." James, 308 F.3d at 167. As a

result, a state prisoner's "petition claiming improper execution of his sentence [is]

properly brought under Section 2254." Id.
       Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 6 of 12



      The Second Circuit later expanded on this analysis when it considered a

parole revocation challenge, concluding that "a state prisoner challenging his or her

parole revocation must file under section 2254." See Cook u. N.Y. State Div. of

Parole, 321 F.3d 274, 275 (2d Cir. 2003). Comparing a person in custody on a state

judgment to one in custody on a federal judgment, the court explained that a state

prisoner "not only may, but according to the terms of section 2254 must, bring a

challenge to the execution of his or her sentence . . . under section 2254." See id. at

278. Section 2241 is "unavailable" to such a petitioner. See id. Stated otherwise,

"Section 2241 is not an independent and separate avenue of relief but is to be read

in conjunction with the requirements of [Section] 2254, which are 'a limitation on

the general grant of jurisdiction conferred in section 2241 that applies to cases

involving prisoners subject to state court judgments.'" Torres v. Cronin, No. 19-cv-

06462, 2019 WL 6001000, at *1 (W.D.N.Y. Nov. 14, 2019)(quoting                      v.

Morgan, 468 F.3d 331, 337 (6th Cir. 2006)).

      Cobb is in state custody pursuant to a state judgment. See Dkt. 1, at 3; Dkt.

9-1, at 1 T[ 2. He alleges that his continued custody at Orleans during the COVID-

19 pandemic violates his rights under the 5th, 8th, and 14th Amendments to the

United States Constitution. See Dkt. 1, at 2 ][ 5; Dkt, 1, at 6 TI 6, at 8 t 14. In other

words, Cobb claims that his continued custody in execution of his sentence violates
         Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 7 of 12



his constitutional rights. As such, his petition falls within the purview of Section

2254.1


         The Court is not bound by Cobb's choice to frame his petition under Section

2241 and, after considering the substance of his allegations, must convert the

petition to one filed pursuant to Section 2254.^ See Cook, 321 F.3d at 277 ("[I]f an

application that should be brought under 28 U.S.C. § 2254 is mislabeled as a

petition under section 2241, the district court must treat it as a section



1 Cobb argues that his petition is based on the conditions of his confinement. See
Dkt. 8, at 13-14. The Second Circuit has interpreted prison condition claims as
comprising challenges to execution of a sentence in the context of federal prisoners.
See Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008)("This court has long
interpreted § 2241 as applying to challenges to the execution of a federal sentence,
'including such matters as the administration of parole, . . . prison disciplinary
actions, prison transfers, type of detention and prison conditions."'(citation
omitted)). There is no reason to conclude differently in the context of a state
prisoner's prison conditions-based claim under Section 2254.

2 The Court recognizes that district courts across the country have treated state
prisoners' COVID-19-related habeas petitions differently. Compare Makin v.
 Wainwright, No. 20-cv-912, 2020 WL 2085141, at *1 (N.D. Ohio Apr. 30, 2020)
(holding that state prisoner's habeas petition "was not properly brought under
[Section] 2241" and that Section 2254 was the proper provision), and Money u.
Pritzker, — F. Supp. 3d — , 2020 WL 1820660, at *2 (N.D. 111. Apr. 10, 2020)
(examining petition for "writs of habeas corpus under 28 U.S.C. § 2254 for relief
from custody in violation of the Eighth and Fourteenth Amendments to the U.S.
Constitution"), with McPherson v. Lamont, — F. Supp. 3d — , 2020 WL 2198279, at
*5 & n.3(D. Conn. May 6, 2020)(holding that Section 2241 was the proper provision
for sentenced and pre-trial prisoners in state custody based on Second Circuit cases,
Roccisano v. Menifee, 293 F.3d 51 (2d Cir. 2002), and Adams v. United States, 372
F.3d 132 (2d Cir. 2004), that involved federal prisoners' habeas claims). The Court
has considered these decisions, but bases its analysis on the Second Circuit
authority cited above.
       Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 8 of 12



2254 application instead."); Torres, 2019 WL 6001000, at *2 (concluding that

petitioner was limited to relief under Section 2254, noting that petitioner's framing

under Section 2241 was not dispositive, and converting to a Section 2254 petition).

      B. Section 1983 Relief.


      Neither party argues that 42 U.S.C. § 1983 applies to Cobb's claims. Because

Cobb is proceeding pro se and because his petition challenges the conditions of his

confinement, the Court briefly addresses Section 1983, as well.

      The Supreme Court has recognized that "the traditional function of the writ

[of habeas corpus] is to secure release from illegal custody." Preiser v. Rodriguez,

411 U.S. 475, 484 (1973). As such, claims alleging that prison officials' conduct "was

causing or would cause . . . illegal physical confinement" and seeking relief equal to

"immediate release from physical custody" fall "squarely within th[e] traditional

scope of habeas corpus." See id. at 487.

      Relying on Preiser, the Second Circuit later recognized that the "problem of

deciding which prisoner petitions must be considered exclusively as petitions for

habeas corpus under [Section] 2254 . . . and which lie properly as civil rights actions

under 42 U.S.C. [§] 1983 . . . has not been . . . easy." Williams v. Ward, 556 F.2d

1143, 1150 (2d Cir. 1977). The court noted that a petition "protesting against prison

conditions, hut not seeking release . . . clearly falls" under Section 1983 hut did not

consider whether the same petition seeking release would require a different

conclusion. See id. at 1150.
       Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 9 of 12



       Cobb unambiguously seeks immediate release from the custody of

Respondent. See Dkt. 1, at 2 T1 5. To be sure, he alleges that the conditions of his

confinement render his custody unconstitutional. See Dkt. 1, at 2 ^1 5, at 6     8. But

he does not seek an order directing prison or state officials to improve or correct any

alleged deficiencies in those conditions; he seeks only immediate release from

physical custody. See Dkt. 1, at 2 ^ 6, at 12. Accordingly, Cobb's claims fall

"squarely within th[e] traditional scope of habeas corpus." See Preiser, 411 U.S. at

487; see also Evil v. Whitmer, No. 20-cv-343, 2020 WL 1933685, at '^2-*3 (W.D. Mich.

Apr. 22, 2020)("Petitioner's claims regarding the constitutionality of his custody in

the jail because of his particular susceptibility to respiratory disease are principally

claims regarding the conditions of his confinement. Such claims should be raised by

a complaint for violation of 42 U.S.C. § 1983. But, the relief Petitioner seeks—

release from custody—is available only upon habeas corpus review. A challenge to

the fact or duration of confinement should be brought as a petition for habeas

corpus and is not the proper subject of a civil rights action brought pursuant

to § 1983." (citing Preiser, 411 U.S. at 484)).


II.    Cobb's Other Motions

       Cobb also filed two motions seeking various forms of relief."' Dkts. 6, 11. In

his May 14, 2020 filing, Cobb asks for an order granting "summary




3 Insofar as these motions seek the same injunctive relief to that requested in the
initial filings (Dkts. 1, 3), namely immediate release, the Court will address them,
in an expedited manner, after the parties have briefed the merits.

                                            9
      Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 10 of 12



judgGment/default judgQment," as well as the granting of a preliminary injunction.

See Dkt. 6, at 1, 4 H 10. In his subsequent filing on May 26, 2020, Cobb moves for

entry ofjudgment on the pleading pursuant to FRCP Rule 12(c) or for entry of

default under Rule FRCP 55(a). Dkt. 11, at 1. As a basis for this entry ofjudgment

or default, Cobb alleges that Respondent "outright disregarded the Court's mandate

and instead decided to erroneously file and serve a motion to convert" the petition

and stay the time to answer. See Dkt. 11, at 3 *\\ 12. He cites this Court's May 1,

2020 order that Respondent respond to the petition within 5 days of service of its

order. See Dkt. 11, at 3    9, 14.

      Respondent filed a motion in response to the petition—albeit not on the

merits—on May 18, which was timely under the Court's May 1 and May 18 orders.

See Dkts. 4, 8. The Court therefore denies Cobb's motions (Dkts. 6, 11), to the

extent they seek judgment on the pleadings, as moot.

      As for Cobb's motion for entry of default or default judgment, this motion also

is denied. In Bermudez v. Reid, 733 F.2d 18 (2d Cir. 1984), the Second Circuit

determined that default judgment should not be granted for a habeas petitioner

without a court first reaching the merits. See Berry v. Woods, No. 06-CV-4849

(NGG)(JMA), 2007 WL 2020190, at *1 (E.D.N.Y. July 6, 2007)). A party's failure to

respond to a habeas petition presents a "different situation" than a failure to

respond in a civil case. Id. (citing Jackson v. Kuhlman, 94-CV-5934, 1996 WL

1088202, at *1 (E.D.N.Y. Oct. 8, 1996). If district courts were to enter default

judgments without reaching the merits, it is the public at large that would be made



                                          10
      Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 11 of 12



to suffer—by bearing the risk of releasing prisoners who were likely duly convicted,

or the costly process of retrying them—rather than the defaulting party. Id. (citing

Bermudez, 733 F.2d at 21). Here, Respondent did file a motion in response to the

petition, and the parties have yet to reach the merits. Therefore, the Court denies

Cobb's motions (Dkt. 6, 11) to the extent they seek a default judgment or entry of

default.




                                         11
      Case 1:20-cv-00496-JLS Document 12 Filed 05/29/20 Page 12 of 12



                                  CONCLUSION


      For the reasons stated above, the Court; GRANTS Respondent's motion to

convert the petition, filed under 28 U.S.C. § 2241, to one filed under 28 U.S.C.

§ 2254 (Dkt. 9); and DENIES Cobb's motions for judgment on the pleadings and

default judgment (Dkts. 6, 11).

      The Clerk of Court shall update the docket to reflect that Cobb's petition was

filed pursuant to 28 U.S.C. § 2254 and shall mail Cobb a copy of Dkt. 9, along with

this decision and order.


      The parties' further submissions on the merits are governed by the Court's

May 18, 2020 order (Dkt. 10).




SO ORDERED.



Dated:       May 29, 2020
             Buffalo, New York




                                           JOH^N.L^SINATRA, JIL____
                                           UNITED STATES DISTRICT JUDGE




                                         12
